COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT
WORTH
 
NO. 2-10-262-CR
 
 
ROBERT
 RAYMOND GERARD                                                          APPELLANT
 
V.
 
THE
 STATE OF TEXAS                                                                             
 
 STATE
 
------------
 
FROM COUNTY
CRIMINAL COURT NO. 1 OF TARRANT
COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Appellant Robert Raymond Gerard timely filed a
motion for new trial and a notice of appeal from the trial court’s May 3, 2010
“Probation Order.”  The trial court
subsequently timely granted Gerard’s motion for new trial.  See
Tex. R. App. P. 21.8(a).  The granting of
a motion for new trial restores the case to its position before the former
trial.  Tex. R. App. P. 21.9(b).  Therefore, the appeal has become moot, and on
our own motion, we dismiss the appeal as moot. 
Tex. R. App. P. 43.2(f).        
Gerard shall pay
all costs of this appeal, for which let execution issue.
 
                                                                   PER
CURIAM
 
PANEL:  WALKER, MCCOY,
and MEIER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  August 12,
2010




[1]See Tex. R. App. P. 47.4.